DETAILED ACTION
Claims 26-45 are pending. Claims 1-25 are cancelled. 
Priority: June 26, 2018
Assignee: IBM

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-45 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11061826. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious over the other.

Allowable Subject Matter
Claims 26-45 are allowable based on prior art. The following is a statement of reasons for the indication of allowable subject matter. Claims 26, 33, and 40 each contain  the following limitations that distinguish from the prior art: “…A method, comprising: indicating a minimum retention time in cache for a first plurality of tracks, wherein no minimum retention time is indicated for a second plurality of tracks; in response to determining that the track of the first plurality of tracks has been in the cache for a time that does not exceed the minimum retention time, determining whether predetermined conditions for demotion of the track from the cache are satisfied; in response to determining that the predetermined conditions are satisfied, demoting the track of the first plurality of tracks from the cache; and in response to determining that the predetermined conditions are not satisfied, moving the track of the first plurality of tracks to a Most Recently Used (MRU) end of a Least Recently Used (LRU) list, wherein the predetermined conditions based on which a demotion decision for the track is made are based on a threshold percentage of tracks with minimum retention time and a maximum number of tracks that are eligible for demotion in a predetermined number of tracks towards a LRU end of the LRU list…”.  
A related prior art is Ash et al.(20170052898) where US 2017/0052898 where the linked list having one entry for each track stored in the cache is maintained by the cache management system. The contention is reduced by providing separate least recently used (LRU) lists for the processors to access. The lock contention is avoided by processing the LRU lists to determine timestamp values without obtaining the locks for the LRU lists. However, the present claims distinguish from these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132